Exhibit 10.1

 

Execution Copy

 

SECOND AMENDMENT, dated as of December 10, 2004 (this “Amendment”), to the
CREDIT AGREEMENT dated as of July 30, 2004 (as amended by the First Amendment,
dated as of October 8, 2004 and as otherwise amended, supplemented or modified
from time to time, the “Credit Agreement”), among ROCKWOOD SPECIALTIES GROUP,
INC., a Delaware corporation (the “US Borrower”), ROCKWOOD SPECIALTIES LIMITED,
a company incorporated under the laws of England and Wales (the “UK Borrower”),
ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware corporation (“Holdings”),
the lending institutions from time to time parties thereto, CREDIT SUISSE FIRST
BOSTON, acting through its Cayman Islands Branch, as Administrative Agent and as
Collateral Agent, and GOLDMAN SACHS CREDIT PARTNERS L.P. (“Goldman”) and UBS
SECURITIES LLC (“UBS”), as Co-Syndication Agents.

 

A.  The Borrowers have requested that the Credit Agreement be amended to, among
other things, provide for new Tranche D Term Loans, the proceeds of which will
be used to repay in full all currently outstanding Tranche B Term Loans.  The
Borrowers have appointed Goldman and UBS to act as exclusive joint lead
arrangers and exclusive joint bookrunners for this Amendment and have agreed
that Goldman will have “left” placement in any and all marketing materials or
other documentation used in connection with this Amendment.

 

B.  Each existing Lender with a Tranche B Term Loan Commitment or with
outstanding Tranche B Term Loans (an “Existing Tranche B Term Loan Lender”) that
executes and delivers a signature page to this Amendment specifically in the
capacity of a “Continuing Lender” (a “Continuing Lender”) will be deemed upon
the Second Amendment Effective Date to have agreed to the terms of this
Amendment and to have made a commitment to make Tranche D Term Loans in an
aggregate principal amount up to, but not in excess of, the aggregate principal
amount of such Existing Tranche B Term Lender’s outstanding Tranche B Term Loans
immediately prior to the Second Amendment Effective Date (“Existing Tranche B
Term Loans”).  Each Existing Tranche B Term Loan Lender that executes and
delivers this Amendment solely in the capacity as an Existing Tranche B Term
Loan Lender and not specifically as a Continuing Lender shall be deemed to have
agreed to this Amendment, but will not be deemed by virtue of such execution and
delivery to have undertaken any commitment to make Tranche D Term Loans.

 

C.  Each Person (other than a Continuing Lender in its capacity as such) that
agrees to make Tranche D Term Loans (an “Additional Lender”) will, on the Second
Amendment Effective Date, make such Tranche D Term Loans to the US Borrower in
the manner contemplated by Section 3.  The cash proceeds to the US Borrower of
any such Tranche D Term Loans will be used solely to repay in full the
outstanding principal amount of Existing Tranche B Term Loans of Existing
Tranche B Term Loan Lenders (other than any such Existing Tranche B Term Loans
refinanced pursuant to an exchange thereof for Tranche D Term Loans as provided
herein) and to pay fees and expenses in connection with such prepayments and
with this Amendment.

 

D.  The Required Lenders are willing to effect such amendment (and the other
amendments set forth herein), and the Continuing Lenders and the Additional
Lenders are

 

--------------------------------------------------------------------------------


 

willing to make Tranche D Term Loans as contemplated hereby, in each case on the
terms and subject to the conditions of this Amendment.

 

E.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement, as amended hereby.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 


A.            AMENDMENT OF THE CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED, EFFECTIVE AS OF THE SECOND AMENDMENT EFFECTIVE DATE, AS FOLLOWS:


 


1.             AMENDMENT OF SECTION 1.01.  SECTION 1.01 IS HEREBY REVISED BY


 

A.             INSERTING THE FOLLOWING DEFINITIONS IN THE APPROPRIATE
ALPHABETICAL ORDER THEREIN:

 

“Continuing Lenders” shall mean those Lenders under the Credit Agreement
immediately prior to the Second Amendment Effective Date that execute and
deliver a signature page to the Second Amendment specifically in the capacity of
a “Continuing Lender”.

 

“New Tranche D Term Loan” shall have the meaning provided in Section 2.14.

 

“New Tranche D Term Loan Commitments” shall have the meaning provided in
Section 2.14.

 

“New Tranche D Term Loan Lender” shall have the meaning provided in
Section 2.14.

 

“Required Tranche D Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (a) the portion of the Adjusted Total
Term Loan Commitment that relates to Tranche D Term Loan Commitments at such
date and (b) the outstanding principal amount of the Tranche D Term Loans
(excluding the Tranche D Term Loans held by Defaulting Lenders) in the aggregate
at such date.

 

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of December 10, 2004.

 

“Second Amendment Effective Date” shall mean the date on which the Second
Amendment becomes effective.

 

“Tranche C Term Loan Lender” shall mean each Lender with a Tranche C Term Loan
Commitment or with outstanding Tranche C Term Loans.

 

“Tranche D Repayment Amount” shall have the meaning provided in
Section 2.5(b)(iii).

 

2

--------------------------------------------------------------------------------


 

“Tranche D Repayment Date” shall have the meaning provided in
Section 2.5(b)(iii).

 

“Tranche D Term Loan” shall mean a Loan made to the US Borrower in Dollars on
the Second Amendment Effective Date pursuant to Section 3 of the Second
Amendment.  On the Second Amendment Effective Date, the aggregate principal
amount of the Tranche D Term Loans shall be $1,145,000,000.

 

“Tranche D Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche D Term Loans hereunder pursuant to
Section 3 of the Second Amendment on the Second Amendment Effective Date.  The
amount of each Lender’s Tranche D Term Loan Commitment is set forth on
Schedule A to the Second Amendment (as appended to the Second Amendment on the
Second Amendment Effective Date) or in the Assignment and Acceptance pursuant to
which such Lender assumed its Tranche D Term Loan Commitment, in each case as
the same may be changed from time to time pursuant to the terms hereof.

 

“Tranche D Term Loan Lender” shall mean each Lender with a Tranche D Term Loan
Commitment or with outstanding Tranche D Term Loans.

 

“Tranche D Term Loan Maturity Date” shall mean the date that is eight years
after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche D Term Loan Maturity
Date will automatically become the Refinancing Date in the event that on or
prior to the Refinancing Date either (a) the Subordinated Notes shall not have
been extended, renewed, replaced or otherwise refinanced in full in accordance
with the terms hereof by Indebtedness which shall have a final maturity no
earlier than (and which shall not require any mandatory payments of principal in
excess of $75,000,000 (except pursuant to asset sale or change of control
provisions that are no more materially adverse to the interests of the Lenders
than those relating to the Subordinated Notes as in effect on the date hereof)
any earlier than) the date that is 182 days following the date that is eight
years after the Funding Date or (b) legal defeasance or similar arrangements
reasonably satisfactory to the Administrative Agent shall not have been made for
the repayment or redemption of the Subordinated Notes in full.

 

B.             REVISING THE DEFINITIONS OF THE TERMS SET FORTH BELOW TO READ AS
FOLLOWS:

 

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is a Revolving Credit Loan, a Swingline Loan or a Tranche D Term Loan, the
applicable percentage per annum set forth below based upon the Status in effect
on such date:

 

3

--------------------------------------------------------------------------------


 

Status

 

Applicable ABR
Margin Revolving
Credit Loans and
Swingline Loans

 

Applicable ABR
Margin Tranche
D Term Loans

 

 

 

 

 

 

 

Level I Status

 

1.25%

 

1.00%

 

Level II Status

 

1.00%

 

1.00%

 

Level III Status

 

0.75%

 

1.00%

 

Level IV Status

 

0.50%

 

0.75%

 

 

Notwithstanding the foregoing, the term “Applicable ABR Margin” shall mean, (i)
with respect to each ABR Loan that is a Revolving Credit Loan or a Swingline
Loan, 1.25% during the period from and including the Funding Date to but
excluding the Initial Financial Statement Delivery Date and (ii) with respect to
each ABR Loan that is a Tranche D Term Loan, 1.00% during the period from and
including the Second Amendment Effective Date to but excluding the Initial
Financial Statement Delivery Date.

 

“Applicable Eurodollar Margin” shall mean at any date with respect to each
Eurodollar Loan that is a Revolving Credit Loan, a Tranche A-1 Term Loan, a
Tranche A-2 Term Loan, a Tranche D Term Loan or a Tranche C Term Loan, the
applicable percentage per annum set forth below based upon the Status in effect
on such date:

 

Status

 

Applicable Eurodollar
Margin Revolving
Credit Loans,
Tranche A-1 Term
Loans and Tranche A-2
Term Loans

 

Applicable Eurodollar
Margin Tranche D
Term Loans

 

Applicable
Eurodollar
Margin Tranche C
Term Loans

 

 

 

 

 

 

 

 

 

Level I Status

 

2.50%

 

2.25%

 

3.00%

 

Level II Status

 

2.25%

 

2.25%

 

3.00%

 

Level III Status

 

2.00%

 

2.25%

 

3.00%

 

Level IV Status

 

1.75%

 

2.00%

 

3.00%

 

 

Notwithstanding the foregoing, the term “Applicable Eurodollar Margin” shall
mean, (i) with respect to each Eurodollar Loan that is a Revolving Credit Loan,
a Tranche A-1 Term Loan or a Tranche A-2 Term Loan, 2.50% and, with respect to
each Eurodollar Loan that is a Tranche C Term Loan, 3.00%, in each case, during
the period from and including the Funding Date to but excluding the Initial
Financial Statement Delivery Date and (ii) with respect to each Eurodollar Loan
that is a Tranche D Term Loan, 2.25% during the period from and including the
Second Amendment Effective Date to but excluding the Initial Financial Statement
Delivery Date.

 

“Lenders” shall mean (a) the Persons listed on Schedule 1.1(c), (b) effective as
of the First Amendment Effective Date, the Persons listed on Schedule A to the
First Amendment (as appended to the First Amendment on the First Amendment
Effective

 

4

--------------------------------------------------------------------------------


 

Date under the heading “Tranche C Term Loan Commitments”), (c) effective as of
the Second Amendment Effective Date, the Persons listed on Schedule A to the
Second Amendment (as appended to the Second Amendment on the Second Amendment
Effective Date) and (d) any other Person that becomes a party hereto pursuant to
an Assignment and Acceptance, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance or otherwise ceases to
have any Loans or Commitments hereunder.

 

“Term Loan” shall mean any Tranche A-1 Term Loan, Tranche A-2 Term Loan, Tranche
D Term Loan or Tranche C Term Loan (or, as the context may require, any other
term loan made hereunder prior to the Second Amendment Effective Date).

 

(iii) in the definition of “Class” (A) deleting the words “Tranche B Term Loans”
from the fourth line thereof and replacing them with the words “Tranche D Term
Loans”, (B) deleting the words “New Tranche B Term Loans” from the fourth and
fifth lines thereof and replacing them with the words “New Tranche D Term
Loans”, (C) deleting the words “Tranche B Term Loan Commitment” from the eighth
and ninth lines thereof and replacing them with the words “Tranche D Term Loan
Commitment” and (D) deleting the words “New Tranche B Term Loan Commitment” from
the ninth line thereof and replacing them with the words “New Tranche D Term
Loan Commitment”.

 

(iv) in the definition of “Commitments” deleting the words “New Tranche B Term
Loan Commitment” from the second and third lines thereof and replacing them with
the words “New Tranche D Term Loan Commitment”.

 

(v) in the definition of “Loan” deleting the words “New Tranche B Term Loan” in
the second line thereof and replacing them with the words “New Tranche D Term
Loan”.

 

(vi) in the definition of “Maturity Date” deleting the words “Tranche B Term
Loan Maturity Date” from the second line thereof and replacing them with the
words “Tranche D Term Loan Maturity Date”.

 

(vii) in the definition of “Permitted Additional Notes” deleting the words “New
Tranche B Loans” from the nineteenth and twentieth lines thereof and replacing
them with the words “New Tranche D Term Loans”.

 

(viii) in the definition of “Repayment Amount” deleting the words “Tranche B
Repayment Amount” from the second line thereof and replacing them with the words
“Tranche D Repayment Amount”.

 

(ix) in the definition of “Repayment Date” deleting the words “Tranche B
Repayment Date” from the second line thereof and replacing them with the words
“Tranche D Repayment Date”.

 

(x) in the definition of “Term Loan Commitment” deleting the words “Tranche B
Term Loan Commitment” from the second line thereof and replacing them with the
words “Tranche D Term Loan Commitment”.

 

5

--------------------------------------------------------------------------------


 

(xi) in the definition of “Total Term Loan Commitment” deleting the words “New
Tranche B Term Loan Commitments” from the second line thereof and replacing them
with the words “New Tranche D Term Loan Commitments”.

 

(xii) in the definition of “Type” deleting the words “Tranche B Term Loan” from
the third line thereof and replacing them with the words “Tranche D Term Loan”.

 

and

 

(xiii) deleting the following definitions in their entirety:  “New Tranche B
Term Loan”, “New Tranche B Term Loan Commitments”, “New Tranche B Term Loan
Lender”, “Required Tranche B Lenders”, “Tranche B Repayment Amount”, “Tranche B
Repayment Date”, “Tranche B Term Loan”, “Tranche B Term Loan Commitment” and
“Tranche B Term Loan Maturity Date”.

 


2.             AMENDMENT OF SECTION 2.1.  SECTION 2.1(A)(IV) IS DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:  “EACH LENDER HAVING A TRANCHE D TERM
LOAN COMMITMENT SEVERALLY AGREES, PURSUANT TO THE SECOND AMENDMENT, TO MAKE A
TRANCHE D TERM LOAN OR TRANCHE D TERM LOANS ON THE SECOND AMENDMENT EFFECTIVE
DATE TO THE US BORROWER IN DOLLARS, WHICH TRANCHE D TERM LOANS SHALL NOT EXCEED
FOR ANY SUCH LENDER THE TRANCHE D TERM LOAN COMMITMENT OF SUCH LENDER AS OF THE
SECOND AMENDMENT EFFECTIVE DATE, PROVIDED THAT EACH CONTINUING LENDER HAVING A
TRANCHE D TERM LOAN COMMITMENT SHALL MAKE TRANCHE D TERM LOANS ON THE SECOND
AMENDMENT EFFECTIVE DATE BY EXCHANGING ITS EXISTING TERM LOANS DESIGNATED AS
“TRANCHE B TERM LOANS” UNDER THE CREDIT AGREEMENT IMMEDIATELY PRIOR TO THE
SECOND AMENDMENT EFFECTIVE DATE FOR TRANCHE D TERM LOANS IN THE MANNER
CONTEMPLATED BY SECTION 3 OF THE SECOND AMENDMENT”.


 


THE SECOND PARAGRAPH OF SECTION 2.1(A) IS REVISED BY (I) DELETING THE WORDS
“CLAUSE (IV)(Y)” AFTER THE WORDS “EXCEPT AS PROVIDED IN CLAUSE (III)” IN THE
FIRST AND SECOND LINES THEREOF AND REPLACING THEM WITH THE WORDS “CLAUSE (IV)”,
(II) DELETING THE THIRD SENTENCE OF SUCH PARAGRAPH IN ITS ENTIRETY, (III)
DELETING THE WORDS “TRANCHE B TERM LOANS” IN THE TWELFTH LINE THEREOF AND
REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS”, (IV) DELETING THE WORDS
“TRANCHE B TERM LOAN COMMITMENTS” IN THE TWENTIETH AND TWENTY-FIRST LINES
THEREOF AND REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOAN COMMITMENTS” AND
(V) DELETING THE NINTH SENTENCE OF SUCH PARAGRAPH IN ITS ENTIRETY AND REPLACING
IT WITH THE FOLLOWING SENTENCE:  “ON THE TRANCHE D TERM LOAN MATURITY DATE, ALL
TRANCHE D TERM LOANS SHALL BE REPAID IN FULL.”


 


3.             AMENDMENT OF SECTION 2.5.  SECTION 2.5 IS REVISED BY (I) DELETING
THE THIRD SENTENCE OF CLAUSE (A) OF SUCH SECTION IN ITS ENTIRETY AND REPLACING
IT WITH THE FOLLOWING SENTENCE:  “THE US BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, ON THE TRANCHE D TERM LOAN
MATURITY DATE, THE THEN-UNPAID TRANCHE D TERM LOANS, IN DOLLARS.”, (II) DELETING
THE LEAD IN SENTENCE ABOVE THE TABLE IN CLAUSE (B)(III) OF SUCH SECTION IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING LEAD IN SENTENCE:  “THE US BORROWER
SHALL REPAY TO THE ADMINISTRATIVE AGENT, IN DOLLARS, FOR THE BENEFIT OF THE
LENDERS OF TRANCHE D TERM LOANS, ON EACH DATE SET FORTH BELOW (EACH A

 

6

--------------------------------------------------------------------------------


 


“TRANCHE D REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF THE TRANCHE D TERM LOANS
EQUAL TO (X) THE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE D TERM LOANS
IMMEDIATELY AFTER FUNDING ON THE SECOND AMENDMENT EFFECTIVE DATE MULTIPLIED BY
(Y) THE PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE D REPAYMENT DATE (EACH
A “TRANCHE D REPAYMENT AMOUNT”):”, (III) DELETING THE WORDS “TRANCHE B REPAYMENT
AMOUNT” AT THE TOP OF THE SECOND COLUMN IN THE TABLE IN CLAUSE (B)(III) OF SUCH
SECTION AND REPLACING THEM WITH THE WORDS “TRANCHE D REPAYMENT AMOUNT” AND (IV)
DELETING THE WORDS “TRANCHE B TERM LOAN MATURITY DATE” AT THE BOTTOM OF THE
FIRST COLUMN IN THE TABLE IN CLAUSE (B)(III) OF SUCH SECTION AND REPLACING THEM
WITH THE WORDS “TRANCHE D TERM LOAN MATURITY DATE”.


 


4.             AMENDMENT OF SECTION 2.6.  SECTION 2.6 IS REVISED BY (I) DELETING
THE WORDS “TRANCHE B TERM LOANS” IN THE THIRD LINE OF CLAUSE (A) OF SUCH
SECTION AND REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS” AND (II)
DELETING THE WORDS “TRANCHE B TERM LOANS” IN THE SIXTH LINE OF CLAUSE (B) OF
SUCH SECTION AND REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS”.


 


5.             AMENDMENT OF SECTION 2.10.  SECTION 2.10 IS REVISED BY DELETING
THE WORDS “TRANCHE B TERM LOANS” IN THE EIGHTH LINE OF CLAUSE (B) THEREOF AND
REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS”.


 


6.             AMENDMENT OF SECTION 2.14.  SECTION 2.14 IS REVISED BY (I)
DELETING THE WORDS “TRANCHE B TERM LOAN COMMITMENTS” IN EACH INSTANCE IN SUCH
SECTION AND REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOAN COMMITMENTS”,
(II) DELETING THE WORDS “NEW TRANCHE B TERM LOAN COMMITMENTS” IN EACH INSTANCE
IN SUCH SECTION AND REPLACING THEM WITH THE WORDS “NEW TRANCHE D TERM LOAN
COMMITMENTS”, (III) DELETING THE WORDS “NEW TRANCHE B TERM LOANS” IN EACH
INSTANCE IN SUCH SECTION AND REPLACING THEM WITH THE WORDS “NEW TRANCHE D TERM
LOANS”, (IV) DELETING THE WORDS “NEW TRANCHE B TERM LOAN LENDER” IN EACH
INSTANCE IN SUCH SECTION AND REPLACING THEM WITH THE WORDS “NEW TRANCHE D TERM
LOAN LENDER” AND (V) DELETING THE WORDS “TRANCHE B TERM LOANS” IN EACH INSTANCE
IN SUCH SECTION AND REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS”.


 


7.             AMENDMENT OF SECTION 4.3.  SECTION 4.3(A) IS REVISED BY DELETING
SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING PARAGRAPH:


 


“(A)  €167,630,542.28 OF THE TRANCHE A TERM LOAN COMMITMENTS AND 
€222,110,468.53 OF THE TRANCHE C TERM LOAN COMMITMENTS SHALL TERMINATE AT 5:00
P.M. (NEW YORK TIME) ON THE FUNDING DATE.  €41,907,635.58 OF THE TRANCHE A TERM
LOAN COMMITMENTS SHALL TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON SEPTEMBER 30,
2004.  €52,700,000 OF THE TRANCHE C TERM LOAN COMMITMENTS SHALL TERMINATE AT
5:00 P.M. (NEW YORK TIME) ON THE FIRST AMENDMENT EFFECTIVE DATE.  ALL OF THE
TRANCHE D TERM LOAN COMMITMENTS SHALL TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON
THE SECOND AMENDMENT EFFECTIVE DATE.”


 


8.             AMENDMENT OF SECTION 5.1.  SECTION 5.1 IS REVISED BY (I) DELETING
THE WORDS “TRANCHE B TERM LOANS” IN THE TWENTY-NINTH LINE THEREOF AND REPLACING
THEM WITH THE WORDS “TRANCHE D TERM LOANS”, (II) DELETING THE WORDS “TRANCHE B
REPAYMENT

 

7

--------------------------------------------------------------------------------


 


AMOUNTS” IN THE THIRTY-SECOND LINE THEREOF AND REPLACING THEM WITH THE WORDS
“TRANCHE D REPAYMENT AMOUNTS” AND (III) INSERTING THE FOLLOWING NEW SENTENCE AT
THE END THEREOF:


 


“ALL VOLUNTARY PREPAYMENTS OF ALL BUT NOT LESS THAN ALL OF THE TRANCHE D TERM
LOANS EFFECTED ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE SECOND AMENDMENT
EFFECTIVE DATE WITH THE PROCEEDS OF A SUBSTANTIALLY CONCURRENT ISSUANCE OR
INCURRENCE OF NEW BANK LOANS WHICH (X) ARE INCURRED FOR THE PRIMARY PURPOSE OF
REFINANCING THE TRANCHE D TERM LOANS AND DECREASING THE APPLICABLE ABR MARGIN OR
APPLICABLE EURODOLLAR MARGIN WITH RESPECT THERETO, (Y) OTHERWISE HAVE TERMS AND
CONDITIONS (AND ARE IN AN AGGREGATE PRINCIPAL AMOUNT) SUBSTANTIALLY THE SAME AS
THOSE OF THE TRANCHE D TERM LOANS AS IN EFFECT PRIOR TO THE PREPAYMENT THEREOF
AND (Z) ARE NOT OTHERWISE IN CONNECTION WITH (I) A TRANSACTION AND ANY
TRANSACTIONS RELATED THERETO NOT PERMITTED BY THIS AGREEMENT (AS DETERMINED
PRIOR TO GIVING EFFECT TO ANY AMENDMENT OR WAIVER OF THIS AGREEMENT BEING
ADOPTED IN CONNECTION WITH SUCH TRANSACTION AND RELATED TRANSACTIONS) OR (II) AN
INITIAL PUBLIC OFFERING BY THE US BORROWER OR ANY OF ITS SUBSIDIARIES OR HOLDING
COMPANIES, SHALL BE ACCOMPANIED BY A PREPAYMENT FEE EQUAL TO 1.00% OF THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH PREPAYMENT.”


 


9.             AMENDMENT OF SECTION 5.2.  SECTION 5.2 IS REVISED BY (I) DELETING
THE WORDS “TRANCHE B TERM LOANS” IN THE THIRD LINE OF CLAUSE (C) THEREOF AND
REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS”, (II) DELETING THE WORDS
“TRANCHE B TERM LOAN” IN THE SEVENTEENTH LINE OF CLAUSE (C) THEREOF AND
REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOAN”, (III) DELETING THE WORDS
“TRANCHE B TERM LOANS” IN THE TWENTY-FIRST LINE OF CLAUSE (C) THEREOF AND
REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS” AND (IV) DELETING THE WORDS
“TRANCHE B TERM LOANS” IN THE TWELFTH LINE OF CLAUSE (D) THEREOF AND REPLACING
THEM WITH THE WORDS “TRANCHE D TERM LOANS”.


 


10.           AMENDMENT OF SECTION 6.10.  SECTION 6.10 IS REVISED BY DELETING
THE SECOND SENTENCE OF SUCH SECTION IN ITS ENTIRETY.


 


11.           AMENDMENT OF SECTION 9.13.  SECTION 9.13 IS REVISED BY (I)
DELETING THE WORDS “TRANCHE B TERM LOANS FUNDED PURSUANT TO
SECTION 2.1(A)(IV)(Y) ON THE FIRST AMENDMENT EFFECTIVE DATE” AFTER THE WORDS
“FUNDING DATE, ANY” IN THE FIFTH LINE THEREOF AND REPLACING THEM WITH THE WORDS
“TRANCHE D TERM LOANS”, (II) DELETING THE FOURTH SENTENCE OF SUCH SECTION IN ITS
ENTIRETY AND (III) ADDING A NEW SENTENCE TO THE END OF SUCH SECTION WHICH SHALL
READ AS FOLLOWS:  “THE US BORROWER WILL USE THE PROCEEDS OF ALL TRANCHE D TERM
LOANS FUNDED ON THE SECOND AMENDMENT EFFECTIVE DATE SOLELY TO REPAY IN FULL THE
OUTSTANDING PRINCIPAL AMOUNT OF THOSE EXISTING TERM LOANS DESIGNATED AS “TRANCHE
B TERM LOANS” UNDER THE CREDIT AGREEMENT IMMEDIATELY PRIOR TO THE SECOND
AMENDMENT EFFECTIVE DATE AND TO PAY FEES AND EXPENSES IN CONNECTION WITH SUCH
PREPAYMENTS AND WITH THE SECOND AMENDMENT.”


 


12.           AMENDMENT OF SECTION 10.7.  SECTION 10.7 IS REVISED BY DELETING IN
ITS ENTIRETY THE SECOND PROVISO AT THE END OF CLAUSE (B) THEREOF.


 


13.           AMENDMENT OF SECTION 14.1.  SECTION 14.1 IS REVISED BY (I)
DELETING THE WORDS “REQUIRED TRANCHE B LENDERS” IN THE THIRD AND FOURTH LINES OF
CLAUSE (II)

 

8

--------------------------------------------------------------------------------


 


THEREOF AND REPLACING THEM WITH THE WORDS “REQUIRED TRANCHE D LENDERS” AND (II)
DELETING CLAUSE (X) THEREOF IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING
CLAUSE:  “(X) DECREASE ANY TRANCHE D REPAYMENT AMOUNT, EXTEND ANY SCHEDULED
TRANCHE D REPAYMENT DATE OR DECREASE THE AMOUNT OR ALLOCATION OF ANY MANDATORY
PREPAYMENT TO BE RECEIVED BY ANY LENDER HOLDING ANY TRANCHE D LOANS (OTHER THAN
A DECREASE IN SUCH MANDATORY PREPAYMENT AMOUNT THAT IS ACCOMPANIED BY A
PROPORTIONATE DECREASE IN MANDATORY PREPAYMENTS TO BE ALLOCATED TO OTHER TERM
LOANS PURSUANT TO SECTION 5.2(C)), IN EACH CASE WITHOUT THE WRITTEN CONSENT OF
THE REQUIRED TRANCHE D LENDERS”.


 


14.           AMENDMENT OF SECTION 14.6.  SECTION 14.6 IS REVISED BY (I)
DELETING THE WORDS “TRANCHE B COMMITMENT” IN THE EIGHTH LINE OF CLAUSE
(B)(II)(A) THEREOF AND REPLACING THEM WITH THE WORDS “TRANCHE D COMMITMENT”,
(II) DELETING THE WORDS “TRANCHE B TERM LOAN” IN THE NINTH LINE OF CLAUSE
(B)(II)(A) THEREOF AND REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOAN” AND
(III) DELETING THE WORDS “TRANCHE B TERM LOANS” IN THE FOURTEENTH LINE OF CLAUSE
(D) THEREOF AND REPLACING THEM WITH THE WORDS “TRANCHE D TERM LOANS”.


 


15.           AMENDMENT OF EXHIBITS TO THE CREDIT AGREEMENT.  THE EXHIBITS TO
THE CREDIT AGREEMENT ARE REVISED BY (I) DELETING THE CONTENTS OF EXHIBIT R-3 TO
THE CREDIT AGREEMENT IN THEIR ENTIRETY AND REPLACING THEM WITH THE CONTENTS OF
EXHIBIT A TO THIS AMENDMENT AND (II) IN EXHIBIT U TO THE CREDIT AGREEMENT (A)
DELETING THE WORDS “NEW TRANCHE B TERM LOAN COMMITMENT” IN EACH INSTANCE IN SUCH
EXHIBIT AND REPLACING THEM WITH THE WORDS “NEW TRANCHE D TERM LOAN COMMITMENT”,
(B) DELETING THE WORDS “NEW TRANCHE B TERM LOAN LENDER” IN EACH INSTANCE IN SUCH
EXHIBIT AND REPLACING THEM WITH THE WORDS “NEW TRANCHE D TERM LOAN LENDER” AND
(C) DELETING THE WORDS “NEW TRANCHE B TERM LOAN” IN EACH INSTANCE IN SUCH
EXHIBIT AND REPLACING THEM WITH THE WORDS “NEW TRANCHE D TERM LOAN”.


 


B.            REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE OTHER PARTIES
HERETO TO ENTER INTO THIS AMENDMENT, THE BORROWERS REPRESENT AND WARRANT TO EACH
OF THE LENDERS (INCLUDING THE ADDITIONAL LENDERS) AND THE ADMINISTRATIVE AGENT
THAT, AS OF THE SECOND AMENDMENT EFFECTIVE DATE:


 


1.             THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY THE BORROWERS AND HOLDINGS AND THIS AMENDMENT AND THE CREDIT AGREEMENT, AS
AMENDED HEREBY, CONSTITUTES EACH OF THE BORROWERS’ AND HOLDINGS’ LEGAL, VALID
AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).


 


2.             THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 8 OF THE
CREDIT AGREEMENT ARE, AFTER GIVING EFFECT TO THIS AMENDMENT, TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE SECOND AMENDMENT EFFECTIVE DATE, EXCEPT
WHERE SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE
(IN WHICH CASE THEY WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE).

 

9

--------------------------------------------------------------------------------


 


3.             NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


C.            TRANCHE D TERM LOANS.  (A) SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH CONTINUING LENDER AND EACH ADDITIONAL LENDER AGREES TO MAKE
TRANCHE D TERM LOANS TO THE US BORROWER ON THE SECOND AMENDMENT EFFECTIVE DATE
IN AMOUNTS EQUAL TO ITS TRANCHE D TERM LOAN COMMITMENT (AS DEFINED BELOW). 
NOTWITHSTANDING ANYTHING HEREIN OR IN THE CREDIT AGREEMENT TO THE CONTRARY, THE
AGGREGATE PRINCIPAL AMOUNT OF THE TRANCHE D TERM LOANS SHALL NOT EXCEED THE
AGGREGATE PRINCIPAL AMOUNT OF THE EXISTING TRANCHE B TERM LOANS IMMEDIATELY
PRIOR TO THE SECOND AMENDMENT EFFECTIVE DATE.  FOR PURPOSES HEREOF, A PERSON
SHALL BECOME AN ADDITIONAL LENDER AND A PARTY TO THE CREDIT AGREEMENT BY
EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT, ON OR PRIOR TO THE SECOND
AMENDMENT EFFECTIVE DATE, A SIGNATURE PAGE TO THIS AMENDMENT SPECIFICALLY IN THE
CAPACITY OF AN “ADDITIONAL LENDER” SETTING FORTH THE AMOUNTS OF TRANCHE D TERM
LOANS SUCH PERSON COMMITS TO MAKE ON THE SECOND AMENDMENT EFFECTIVE DATE.  THE
“TRANCHE D TERM LOAN COMMITMENT” FOR ANY TRANCHE D TERM LOANS OF (I) ANY
CONTINUING LENDER SHALL BE THE PRINCIPAL AMOUNT OF ITS EXISTING TRANCHE B TERM
LOANS OR SUCH LESSER AMOUNT AS IS DETERMINED BY GOLDMAN AND UBS AND NOTIFIED TO
SUCH LENDER PRIOR TO THE SECOND AMENDMENT EFFECTIVE DATE AND (II) ANY ADDITIONAL
LENDER SHALL BE THE AMOUNT OF SUCH COMMITMENT SET FORTH ON ITS SIGNATURE PAGE
HERETO OR SUCH LESSER AMOUNT AS IS ALLOCATED TO IT BY GOLDMAN AND UBS AND
NOTIFIED TO IT PRIOR TO THE SECOND AMENDMENT EFFECTIVE DATE.  THE AGGREGATE
AMOUNT OF TRANCHE D TERM LOAN COMMITMENTS SHALL EQUAL THE AGGREGATE PRINCIPAL
AMOUNT OF THE EXISTING TRANCHE B TERM LOANS.


 


(B)  EACH CONTINUING LENDER AND EACH ADDITIONAL LENDER SHALL MAKE TRANCHE D TERM
LOANS ON THE SECOND AMENDMENT EFFECTIVE DATE BY (I) EXCHANGING ITS EXISTING
TRANCHE B TERM LOANS, IF ANY, FOR TRANCHE D TERM LOANS IN AN EQUAL PRINCIPAL
AMOUNT (TO THE EXTENT THE AMOUNTS OF SUCH EXISTING TRANCHE B TERM LOANS, IF ANY,
DO NOT EXCEED THE TRANCHE D TERM LOAN COMMITMENT OF SUCH LENDER) AND (II)
TRANSFERRING TO THE ADMINISTRATIVE AGENT, IN THE MANNER CONTEMPLATED BY THE
CREDIT AGREEMENT (INCLUDING SECTION 2.4 THEREOF), AN AMOUNT EQUAL TO THE EXCESS,
IF ANY, OF ITS TRANCHE D TERM LOAN COMMITMENT OVER THE PRINCIPAL AMOUNT OF
EXISTING TRANCHE B TERM LOANS, IF ANY, EXCHANGED BY IT PURSUANT TO CLAUSE (I)
ABOVE.  THE US BORROWER HEREBY IRREVOCABLY DIRECTS THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 5.1 OF THE CREDIT AGREEMENT TO APPLY ALL PROCEEDS OF THE
TRANCHE D TERM LOANS RECEIVED HEREUNDER IMMEDIATELY UPON THE RECEIPT THEREOF TO
PREPAY OUTSTANDING EXISTING TRANCHE B TERM LOANS.  THE COMMITMENTS OF THE
ADDITIONAL LENDERS AND THE EXCHANGE UNDERTAKINGS OF THE CONTINUING LENDERS ARE
SEVERAL AND NO SUCH LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE
TO MAKE OR ACQUIRE BY EXCHANGE ANY TRANCHE D TERM LOANS.


 


(C)  THE OBLIGATIONS OF EACH CONTINUING LENDER AND EACH ADDITIONAL LENDER TO
MAKE TRANCHE D TERM LOANS ON THE SECOND AMENDMENT EFFECTIVE DATE ARE SUBJECT TO
THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 

A.             THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE
US BORROWER AND HOLDINGS DATED THE SECOND AMENDMENT EFFECTIVE DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT P TO THE CREDIT AGREEMENT, WITH APPROPRIATE
INSERTIONS, EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE SECRETARY OR
ANY ASSISTANT SECRETARY OF SUCH CREDIT PARTY, AND ATTACHING THE DOCUMENTS
REFERRED TO IN SECTIONS 6.7 AND 6.8 OF THE CREDIT AGREEMENT AND, WHERE
APPLICABLE,

 

10

--------------------------------------------------------------------------------


 

CERTIFYING AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING
ANY CREDIT DOCUMENT OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH ON
BEHALF OF SUCH CREDIT PARTY;

 

B.             THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE EXECUTED LEGAL
OPINIONS OF (A) SIMPSON THACHER & BARTLETT LLP, SPECIAL NEW YORK COUNSEL TO THE
CREDIT PARTIES SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 TO THIS AMENDMENT AND
(B) TOM RIORDAN, GENERAL COUNSEL TO THE CREDIT PARTIES, SUBSTANTIALLY IN THE
FORM OF EXHIBIT A-2 TO THIS AMENDMENT;

 

C.             EACH US SUBSIDIARY GUARANTOR THAT HAS NOT EXECUTED AND DELIVERED
THIS AMENDMENT SHALL HAVE ENTERED INTO A WRITTEN INSTRUMENT REASONABLY
SATISFACTORY TO GOLDMAN AND UBS PURSUANT TO WHICH IT CONFIRMS THAT IT CONSENTS
TO THIS AMENDMENT AND THAT THE SECURITY DOCUMENTS TO WHICH IT IS PARTY WILL
CONTINUE TO APPLY IN RESPECT OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND THE
OBLIGATIONS THEREUNDER;

 

D.             GOLDMAN AND UBS SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THEM
THAT THE US BORROWER HAS MADE THE PAYMENT REFERRED TO IN SECTION 3(E) OR IS
MAKING SUCH PAYMENT ON THE SECOND AMENDMENT EFFECTIVE DATE WITH THE CASH
PROCEEDS OF THE TRANCHE D TERM LOANS AND SUCH OTHER FUNDS OF THE US BORROWER AS
MAY BE REQUIRED; AND

 

E.             THE CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT SET FORTH IN
SECTION 4 SHALL HAVE BEEN SATISFIED.

 

11

--------------------------------------------------------------------------------


 

(D)  ALL BORROWINGS OF TRANCHE D TERM LOANS MADE ON THE SECOND AMENDMENT
EFFECTIVE DATE WILL HAVE INITIAL INTEREST PERIODS ENDING ON THE SAME DATES AS
THE INTEREST PERIODS APPLICABLE AT SUCH TIME TO THE EXISTING TRANCHE B TERM
LOANS, AND THE EURODOLLAR RATE APPLICABLE TO SUCH TRANCHE D TERM LOANS DURING
SUCH INITIAL INTEREST PERIODS WILL BE THE SAME AS THAT APPLICABLE AT SUCH TIME
TO THE EXISTING TRANCHE B TERM LOANS BEING REFINANCED.  THE US BORROWER WILL NOT
BE REQUIRED TO MAKE ANY PAYMENTS TO EXISTING TRANCHE B TERM LOAN LENDERS UNDER
SECTION 2.11 OF THE CREDIT AGREEMENT IN RESPECT OF THE REPAYMENT OF EXISTING
TRANCHE B TERM LOANS ON THE SECOND AMENDMENT EFFECTIVE DATE PURSUANT TO THEIR
EXCHANGE FOR TRANCHE D TERM LOANS.

 

(E)  ON THE SECOND AMENDMENT EFFECTIVE DATE, THE US BORROWER SHALL APPLY THE
CASH PROCEEDS OF THE TRANCHE D TERM LOANS AND SUCH OTHER AMOUNTS AS MAY BE
NECESSARY TO (I) PREPAY IN FULL ALL EXISTING TRANCHE B TERM LOANS (OTHER THAN
THOSE THAT ARE EXCHANGED FOR TRANCHE D TERM LOANS AS PROVIDED HEREIN), (II) PAY
ALL ACCRUED AND UNPAID INTEREST AND FEES, IF ANY, ON ALL EXISTING TRANCHE B TERM
LOANS, (III) PAY TO EACH EXISTING TRANCHE B TERM LOAN LENDER ALL AMOUNTS PAYABLE
PURSUANT TO SECTION 2.11 OF THE CREDIT AGREEMENT AS A RESULT OF THE PREPAYMENT
OF SUCH LENDER’S EXISTING TRANCHE B TERM LOANS (OTHER THAN ANY PORTION THEREOF
THAT IS EXCHANGED FOR TRANCHE D TERM LOANS AS PROVIDED HEREIN) ON THE SECOND
AMENDMENT EFFECTIVE DATE AND (IV) PAY ALL OTHER OBLIGATIONS THEN DUE AND OWING
TO THE EXISTING TRANCHE B TERM LOAN LENDERS, IN THEIR CAPACITY AS SUCH, UNDER
THE CREDIT AGREEMENT.

 

(F)  THE REQUIRED LENDERS HEREBY WAIVE THE REQUIREMENTS OF SECTION 5.1 OF THE
CREDIT AGREEMENT SOLELY TO THE EXTENT THAT SUCH SECTION REQUIRES ANY NOTICE OF
PREPAYMENT TO BE GIVEN IN RESPECT OF THE EXISTING TRANCHE B TERM LOANS TO BE
PREPAID ON THE SECOND AMENDMENT EFFECTIVE DATE.  NOTWITHSTANDING THAT THE
TRANCHE B TERM LOANS SHALL BE REFINANCED IN FULL ON THE SECOND AMENDMENT
EFFECTIVE DATE, THE PROVISIONS OF THE CREDIT AGREEMENT WITH RESPECT TO
INDEMNIFICATION, REIMBURSEMENT OF COSTS AND EXPENSES, INCREASED COSTS AND BREAK
FUNDING PAYMENTS (OTHER THAN AS SET FORTH IN SECTION 3(D) ABOVE) WILL CONTINUE
IN FULL FORCE AND EFFECT WITH RESPECT TO, AND FOR THE BENEFIT OF, EACH EXISTING
TRANCHE B TERM LOAN LENDER IN RESPECT OF SUCH LENDER’S EXISTING TRANCHE B TERM
LOANS EXISTING UNDER THE CREDIT AGREEMENT PRIOR TO THE SECOND AMENDMENT
EFFECTIVE DATE.

 


D.            EFFECTIVENESS OF AMENDMENT.  THE EFFECTIVENESS OF THIS AMENDMENT
AND THE OCCURRENCE OF THE SECOND AMENDMENT EFFECTIVE DATE ARE SUBJECT TO RECEIPT
BY THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) OF DULY EXECUTED COUNTERPARTS OF
THIS AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF (A) THE
BORROWERS AND HOLDINGS, (B) THE REQUIRED LENDERS AND (C) EACH OF THE CONTINUING
LENDERS AND EACH OF THE ADDITIONAL LENDERS.


 


E.             EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT UNDER THE CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT
ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN
THE CREDIT AGREEMENT OR ANY OTHER PROVISION OF THE CREDIT AGREEMENT OR OF ANY
OTHER CREDIT DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS
AND SHALL

 

12

--------------------------------------------------------------------------------


 


CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL BE DEEMED TO ENTITLE
THE BORROWERS TO A FURTHER CONSENT TO, OR A FURTHER WAIVER, AMENDMENT,
MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 


F.             COSTS AND EXPENSES.  THE US BORROWER AGREES TO REIMBURSE GOLDMAN
AND UBS FOR THEIR REASONABLE OUT OF POCKET EXPENSES IN CONNECTION WITH THIS
AMENDMENT, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF THEIR
COUNSEL TO THE EXTENT PROVIDED FOR IN SECTION 14.5 OF THE CREDIT AGREEMENT.


 


G.            COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
DELIVERY OF ANY EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AMENDMENT BY
FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


H.            APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


I.              HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

/s/ Thomas J. Riordan

 

 

 

Name:

Thomas J. Riordan

 

 

Title:

Senior Vice President and Secretary

 

 

 

 

 

ROCKWOOD SPECIALTIES LIMITED

 

 

 

 

 

By:

/s/ Thomas J. Riordan

 

 

 

Name:

Thomas J. Riordan

 

 

Title:

Senior Vice President and Secretary

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Thomas J. Riordan

 

 

 

Name:

Thomas J. Riordan

 

 

Title:

Senior Vice President and Secretary

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

SECOND AMENDMENT

DATED AS OF DECEMBER 10, 2004,

TO THE CREDIT AGREEMENT

DATED AS OF JULY 30, 2004, AS AMENDED

AS OF OCTOBER 8, 2004

 

To approve Second Amendment:

 

Name of Institution:

CREDIT SUISSE FIRST BOSTON

Acting through its Cayman Islands Branch

as a Continuing Lender

 

by

/s/ S. William Fox

 

 

Name:

S. William Fox

 

Title:

Director

 

 

by

/s/ David J. Dodd

 

 

Name:

David J. Dodd

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

SECOND AMENDMENT

DATED AS OF DECEMBER 10, 2004,

TO THE CREDIT AGREEMENT

DATED AS OF JULY 30, 2004, AS AMENDED

AS OF OCTOBER 8, 2004

 

To approve Second Amendment:

 

Name of Institution:

 

Goldman Sachs Credit Partners L.P.

as an Additional Lender

 

by

/s/ William W. Archer

 

 

Name:

William W. Archer

 

Title:

Managing Director

 

Tranche D Term Loan Commitment:

 

$163,500,000.00

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE SECOND AMENDMENT TO THE CREDIT AGREEMENT

 

EXHIBIT R-3

TO THE CREDIT AGREEMENT

 

FORM OF PROMISSORY NOTE (TRANCHE D TERM LOANS)

 

 

New York

$

[            ], 20[  ]

 

FOR VALUE RECEIVED, the undersigned, ROCKWOOD SPECIALTIES GROUP, INC., a 
Delaware corporation (the “US Borrower”), hereby unconditionally promises to pay
to the order of [Lender] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as Credit Suisse First Boston,
acting through its Cayman Islands Branch (the “Administrative Agent”), shall
have specified, in Dollars and in immediately available funds, in accordance
with Section 2.5 of the Credit Agreement (as defined below) on the Tranche D
Term Loan Maturity Date (capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement), the
principal amount of [           ] Dollars ($[        ]) or, if less, the
aggregate unpaid principal amount of all Tranche D Term Loans, if any, made by
the Lender to the US Borrower pursuant to the Credit Agreement.  The US Borrower
further unconditionally promises to pay interest in like money at such office on
the unpaid principal amount hereof from time to time outstanding at the rates
per annum and on the dates specified in Section 2.8 of the Credit Agreement.

 

This Promissory Note is one of the promissory notes referred to in Section 14.6
of the Credit Agreement dated as of July 30, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the US
Borrower, Rockwood Specialties Limited (the “UK Borrower”), Rockwood Specialties
International, Inc., the several lenders from time to time parties thereto, the
Administrative Agent and UBS Securities LLC and Goldman Sachs Credit Partners
L.P., as Co-Syndication Agents.  This Promissory Note is subject to, and the
Lender is entitled to the benefits of, the provisions of the Credit Agreement,
and the Tranche D Term Loans evidenced hereby are guaranteed and secured as
provided therein and in the other Credit Documents.  The Tranche D Term Loans
evidenced hereby are subject to prepayment prior to the Tranche D Term Loan
Maturity Date, in whole or in part, as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection

 

--------------------------------------------------------------------------------


 

with this Promissory Note.  No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or the Lender, any right, remedy, power
or privilege hereunder or under the Credit Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  A waiver by the
Administrative Agent or the Lender of any right, remedy, power or privilege
hereunder or under any Credit Document on any one occasion shall not be
construed as a bar to any right or remedy that the Administrative Agent or the
Lender would otherwise have on any future occasion.  The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 14.6(b) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

by

 

 

 

 

 

 

 Name:

 

 

 Title:

 

--------------------------------------------------------------------------------


 

Schedule A

to Second Amendment

 

Tranche D Term Loan Commitments

 

Continuing Lenders:

 

 

 

See list attached hereto

 

$980,500,000.00

 

 

 

 

 

Additional Lenders:

 

 

 

Goldman Sachs Credit Partners L.P.

 

$164,500,000.00

 

 

--------------------------------------------------------------------------------


 

CONTINUING LENDERS

 

ACCESS INSTITUTIONAL LOAN FUND

ACM INCOME FUND

ADVENT CREDIT SPV LLC

AIM FLOATING RATE FUND

AMERICAN EXPRESS CERTIFICATE

APEX (TRIMARAN) CDO I LTD

ARCHIMEDES FUNDING IV (CAY)LTD

ATRIUM II

ATRIUM III

AURUM CLO 2002-1 LTD

AVENUE CLO FUND LTD

AVERY POINT CLO LTD

AZURE FUNDING

BIG SKY III SENIOR LOAN TRUST

BIG SKY SENIOR LOAN FUND LTD

BIRCHWOOD FUNDING LLC

BLACK DIAMOND CLO 2000-1 LTD

BLACKROCK GLOBAL FLOATING RATE

BLACKROCK LIMITED DURATION INC

BLACKROCK SENIOR INCOME SERIES

BLUE SQUARE FUNDING LTD SER 3

BRYN MAWR CLO LTD

BUSHNELL CBNA LOAN FUNDING LLC

CALLIDUS DEBT PRTNS CLO FD II

CALLIDUS DEBT PRTNS CLO FD III

CALLIDUS DEBT PTNRS FD III LLC

CANADIAN IMPERIAL BANK OF COMM

CASTLE HILL I-INGOTS LTD

CELERITY CLO LTD

CENTURION CDO 8 LTD

CENTURION CDO II LTD

CENTURION CDO VI

CENTURION CDO VII LTD

CHAMPLAIN CLO LTD

CHARTER VIEW PORTFOLIO

CIC - CREDIT INDUSTRIEL ET COM

CITADEL HILL 2000 LTD

CITADEL HILL 2004 LTD

CITIBANK NA

CITICORP INS INVST TRUST

CITIGROUP INVESTMENTS CORPORAT

CLOSE INTERNATIONAL CUSTODY

CLT LP

 

--------------------------------------------------------------------------------


 

COMMERZBANK AG

CONSTANTINUS EATON VANCE CDO V

CONTINENTAL ASSURANCE CO.

CONTINENTAL CASUALTY COMPANY

COSTANTINUS EATON VANCE CDO V

CREDIT SUISSE ASSET MGMT SYND

CSAM FUNDING I

CSAM FUNDING III

CSFB

CSFB INTERNATIONAL (TRADING)

C-SQUARED CDO LTD

CYPRESSTREE CLAIF FUND LLC

DEBT STRATEGIES FUND INC.

DENALI CAP CLO I LTD

DENALI CAPITAL CLO II LTD

DENALI CAPITAL CLO III LTD

DENALI CAPITAL CLO IV LTD

DIVERSIFIED CREDIT PORTFOLIO L

DRYDEN IV LEVERAGED CDO 2003

DRYDEN LEVERAGE LN CDO 2002-II

DRYDEN V LEVERAGED LOAN 2003

DRYDEN VII LEVERAGED LOAN CDO

EAGLE LOAN TRUST

EAGLE MASTER FUND LTD

EATON VANCE CDO III LTD

EATON VANCE CDO VI LTD

EATON VANCE FLOATING RATE

EATON VANCE INST. SENIOR LOAN

EATON VANCE LTD DURATION INC

EATON VANCE SENIOR FLOATING RA

EATON VANCE SENIOR INCOME TR

EATON VANCE VT FLOATING RATE

ECL FUNDING LLC

ELF FUNDING TRUST I

ELF FUNDING TRUST III

EMERALD ORCHARD LIMITED

ENDURANCE CLO I LTD

EVERGLADES SPIRET LOAN TRUST

FIDELITY ADV SERIES II: FAFRHI

FIRST 2004 I CLO LTD

FIRST 2004 II CLO LTD

FIRST TRUST FOUR CORNERS (FCM)

FIRST TRUST FOUR CORNERS (FCT)

FIRST TRUST FOUR CORNERS (FCT)

FLAGSHIP CLO 2001-1

FLAGSHIP CLO II

 

--------------------------------------------------------------------------------


 

FLAGSHIP CLO III

FLOATING RATE INC SR FD II INC

FLOATING RATE INCOME STRAT FND

FOREST CREEK CLO LTD

FOX RIVER CLO LTD

FOXE BASIN CLO 2003 LTD

GALAXY CLO 1999-1, LTD

GALAXY CLO 2003-1 LTD

GALAXY III CLO LTD

GLENEAGLES TRADING

GRANITE VENTURES I LTD

GRAYSON & CO

GULF STREAM COMPASS CLO 2002-1

GULF STREAM COMPASS CLO 2003-1

GULF STREAM COMPASS CLO 2004-I

HAMILTON CDO LTD

HANOVER SQUARE CLO LTD

HARBOUR TOWN

HEWETTS ISLAND CLO II LTD

HIGHLAND FLOATING RATE

HIGHLAND FLOATING RATE ADV

HIGHLAND LOAN FUNDING V LTD.

HUDSON STRAITS CLO 2004 LTD

IDS LIFE INSURANCE COMPANY

ING ORYX CLO LTD

ING PRIME RATE TRUST

ING SENIOR INCOME FUND

IXIS LOOMIS SAYLES SENIOR LOAN

JEFFERSON PILOT LIFE INSURANCE

JUPITER LOAN FUNDING LLC

KALDI FUNDING LLC

KATONAH I LTD

KATONAH II LTD

KATONAH III, LTD

KATONAH IV LTD

KATONAH V LTD.

KATONAH VI LTD

KZH CRESCENT-3 LLC

KZH CYPRESS TREE - 1 LLC

KZH SOLEIL 2 LLC

KZH SOLEIL LLC

KZH Sterling LLC

L A FUNDING LLC

LANDMARK IV CDO LTD

LCM I LIMITED PARTNERSHIP

LCM II LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

LIGHT POINT CLO 2004-1

LOAN FUNDING I LLC

LOAN FUNDING IV LLC

LOAN FUNDING IX LLC

LOAN FUNDING V LLC

LOAN FUNDING VI LLC

LOAN FUNDING VII LLC

LOAN FUNDING XI LLC

LOAN STAR STATE TRUST

LONG GROVE CLO LTD

LONG LANE MASTER TR II

LONGHORN CDO II LTD

LONGHORN CDO III LTD

LOOMIS SAYLES SENIOR LOAN FUND

MAGNETITE ASSET INVESTORS, L.L

MAGNETITE ASSET INVSTR III

MAGNETITE IV CLO LIMITED

MAGNETITE V CLO LTD

MAINSTAY FLOATING RATE FUND

MARINER CDO 2002 LTD

MARKET SQUARE CLO LTD

MASTER SENIOR FLOATING RATE TR

METLIFE BANK NATIONAL ASSOCIAT

METROPOLITAN LIFE INSURANCE CO

ML GIS INCOME STRATEGIES PORTF

ML PRIME RATE PORTF

MONUMENT PARK CDO LTD

MORGAN STANLEY PRIME INCOME TR

MORGAN STANLEY SENIOR FUNDING

MOUNTAIN CAPITAL CLO II LTD

MOUNTAIN CAPITAL CLO III LTD

MUIRFIELD TRADING LLC

NAVIGATOR CDO 2003 LTD

NAVIGATOR CDO 2004 LTD

NEMEAN CLO LTD

NEW ALLIANCE GLOBAL CDO LTD

NEW YORK LIFE INSURANCE & ANNU

NEW YORK LIFE INSURANCE CO

NORINCHUKIN BANK

NORTHWOODS CAPITAL III LIMITED

NORTHWOODS CAPITAL IV LTD

NUVEEN FLOATING RATE INCOME

NUVEEN FLOATING RATE INCOMEOPP

NUVEEN SENIOR INCOME FUND

NYLIM FLATIRON CLO 2003-1 LTD

NYLIM FLATIRON CLO 2004-1 LTD

 

--------------------------------------------------------------------------------


 

OCTAGON INVESTMENT PARTNERS II

OCTAGON INVESTMENT PTNRS IV

OCTAGON INVESTMENT PTNRS V

OCTAGON INVESTMENT PTNRS VI

OCTAGON INVESTMENT PTNRS VII

OLYMPIC CLO I

PINEHURST TRADING, INC

PNC BANK NA

PREMIUM LOAN TRUSTI

PROSPERO CLO I BV

RACE POINT CLO LIMITED

RACE POINT II CLO LTD

REGIMENT CAPITAL LTD

RIVIERA FUNDING LLC

ROSEMONT CLO LTD

SAGAMORE CLO LTD

SANKATY HIGH YIELD PARTNERS II

SANKATY HY PARTNERS III LP

SARATOGA CLO I LIMITED

SAWGRASS TRADING LLC

SECURITY INCOME FUND INCOME

SEMINOLE FUNDING LLC

SENECA CBO IV LTD

SENIOR DEBT PORTFOLIO

SENIOR HIGH INCOME PORTFOLIO

SENIOR LOAN FUND

SENIOR LOAN PORTFOLIO

SEQUILS CENTURION V LTD

SEQUILS-LIBERTY, LTD

SKY CBNA LOAN FUNDING LLC

SOL LOAN FUNDING LLC

SOUTHFORK CLO LTD

SRF 2000 INC

STANFIELD CARRERA CLO LTD

STANFIELD MODENA CLO LTD

STANFIELD QUATTRO

STANWICH LOAN FUNDING LLC

STONE TOWER CDO LTD

STONE TOWER CLO II LTD

SUN AMERICA SENIOR FLOATING

SUN LIFE ASSURANCE COMPANY

SUNAMERICA LIFE INSURANCE CO

TCW SELECT LOAN FUND LIMITED

TOLLI & CO

TORONTO DOMINION (NEW YORK)

TRAVELERS INSURANCE CO

 

--------------------------------------------------------------------------------


 

TRUMBULL THC2 LOAN FUNDING LLC

UBS AG

ULT CBNA LOAN FUNDING LLC

UNION SQUARE CDO LTD

VAN KAMPEN SENIOR INCOME TRUST

VAN KAMPEN SENIOR LOAN FUND

VELOCITY CLO LTD

VENTURE CDO 2002 LTD

VENTURE II CDO 2002 LIMITED

VENTURE III CDO LIMITED

VENTURE IV CDO LTD

VERITAS CLO I LTD WAREHOUSE

VISTA LEVERAGED INCOME FUND

WB LOAN FUNDING 1 LLC

WESTERN ASSET FLOATING RATE

WHITEHORSE I LTD

WHITEHORSE II LTD

WIND RIVER CLO I LTD.

WINGED FOOT FUNDING TRUST

 

--------------------------------------------------------------------------------